— Application by the appellant pro se for a writ of error coram nobis to vacate, on the *677ground of ineffective assistance of counsel, a decision and order of this Court dated March 20, 1995 (see People v White, 213 AD2d 572 [1995]), affirming a judgment of the Supreme Court, Kings County, rendered August 3, 1993.
Ordered that the appellant is granted leave to serve and file a brief on the issue of whether he was denied his right to be present at sidebar conferences during the trial; and it is further,
Ordered that pursuant to County Law § 722, the following named attorney is assigned as counsel: Steven Feldman, Esq., 626 EAB Plaza, West Tower — 6th Floor, Uniondale, N.Y. 11556; and it is further,
Ordered that assigned counsel shall serve and file a brief expeditiously in accordance with this Court’s rules (see 22 NYCRR 670.1 et seq.) and written directions; and it is further,
Ordered that the application is held in abeyance in the interim. Prudenti, P.J., Florio, H. Miller and Schmidt, JJ., concur.